FILED
                           NOT FOR PUBLICATION                             AUG 06 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30286

              Plaintiff - Appellee,              D.C. No. 2:11-cr-02109-FVS-1

  v.
                                                 MEMORANDUM*
CANDELARIO HERNANDEZ
JIMENEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                Fred L. Van Sickle, Senior District Judge, Presiding

                        Argued and Submitted July 9, 2013
                              Seattle, Washington

Before: M. SMITH and N.R. SMITH, Circuit Judges, and WALTER, Senior
District Judge.**

       Defendant-Appellant Candelario Hernandez Jimenez challenges the denial

of his motion to suppress two firearms that the Yakima Police Department


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Donald E. Walter, Senior District Judge for the U.S.
District Court for the Western District of Louisiana, sitting by designation.
(“YPD”) officers found tucked inside the waistband of his pants while conducting

a Terry frisk. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Jimenez argues that YPD officers Saldana and Johnson did not have

reasonable suspicion to conduct a Terry stop and frisk, based on the information

conveyed to them by the 911 dispatcher, because that information was too

unreliable. “Reasonable suspicion requires ‘specific, articulable facts’ which,

together with ‘objective and reasonable’ inferences, form a basis for suspecting

that a particular person is engaged in criminal conduct.” United States v. Thomas,

211 F.3d 1186, 1189 (9th Cir. 2000) (quoting United States v.

Hernandez-Alvarado, 891 F.2d 1414, 1416 (9th Cir. 1989)). To determine whether

the officers had sufficient, reliable information on which to formulate reasonable

suspicion, we analyze the totality of the circumstances, including the “quality” and

the “quantity” of the information. See United States v. Rowland, 464 F.3d 899,

907 (9th Cir. 2006).

      Jimenez argues that the information the police officers received was not

reliable because it came from an anonymous 911 caller. However, “911 call[s]

[are] entitled to greater reliability than a tip concerning general criminality because

the police must be able to take seriously, and respond promptly to, emergency 911

calls.” United States v. Terry-Crespo, 356 F.3d 1170, 1172 (9th Cir. 2004).


                                          -2-
Additionally, the reporting party was not “anonymous” in the sense that it would

have been impossible to discover his identity. Rather, he gave the dispatcher both

the name and street address of his apartment complex. These facts enhanced the

reliability of the information the caller conveyed, because they narrowed the class

of potential informants. See United States v. Fernandez-Castillo, 324 F.3d 1114,

1117–18 (9th Cir. 2003).

      Finally, the reporting party provided detailed and explicit information as

events were unfolding. See Illinois v. Gates, 462 U.S. 213, 234 (1983); see also

United States v. Morales, 252 F.3d 1070, 1076 (9th Cir. 2001). When the officers

arrived at the apartment complex the caller identified, their observations

corroborated many significant pieces of this information, including Jimenez’s

clothing; the make, model, and color of his vehicle; and his physical location. The

officers also called Jimenez by the name that the caller had given them (“Alex”).

Although Jimenez failed to comply with the officers’ commands, he gave the

officers no reason to believe that “Alex” was not his name or that he was not the

person for whom they were looking. Under the totality of the circumstances, the

officers possessed sufficiently reliable information to form the basis for reasonable

suspicion.




                                         -3-
      2. Jimenez further argues that the officers used an unreasonable amount of

force to subdue him, which converted the Terry stop into an arrest. He argues that

the arrest was not supported by probable cause and was therefore unconstitutional,

requiring suppression of the firearms discovered following the alleged arrest. “In

determining whether the use of intrusive techniques turns a stop into an arrest, we

examine the reasonableness of the police conduct in light of a number of factors.”

Washington v. Lambert, 98 F.3d 1181, 1189 (9th Cir. 1996). Here, the officers had

information that Jimenez was intoxicated, potentially armed, and had just been

involved in a domestic violence incident. See id. at 1189 (permitting “intrusive

means of effecting a stop . . . where,” among other things, “police have information

that the suspect is currently armed” and “the stop closely follows a violent crime”).

On scene, Jimenez refused to comply with Johnson’s and Saldana’s repeated orders

to put his hands on his car. Id. (same where “the suspect is uncooperative”).

Finally, after he was on the ground, Jimenez continued to actively resist the

officers. Under these circumstances, the officers used a reasonable amount of

force to subdue Jimenez, which did not convert the valid Terry stop into an arrest.

      AFFIRMED.




                                         -4-